IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,870


                      EX PARTE SHAWN SIDDIQUE ABBASI, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. D-1-DC-11-904090-A IN THE 147TH DISTRICT COURT
                            FROM TRAVIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted in a bench trial of

attempted sexual assault and sentenced to six years’ imprisonment.

        Applicant contends that he was denied the right to appeal because neither trial counsel nor

appellate counsel timely filed a notice of appeal. Appellate counsel was not appointed until the last

day for filing notice of appeal.

        The trial court has determined that although Applicant expressed his desire to appeal, neither

trial counsel nor appellate counsel filed a timely notice of appeal or requested an extension of time
                                                                                                      2

to file notice of appeal.

        We find that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. D-1-DC-11-904090-A from the 147th District Court of Travis

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. Within ten days of the

issuance of this opinion, the trial court shall determine whether Applicant is indigent. If Applicant

is indigent and wishes to be represented by counsel, the trial court shall immediately appoint an

attorney to represent Applicant on direct appeal. All time limits shall be calculated as if the sentence

had been imposed on the date on which the mandate of this Court issues. We hold that, should

Applicant desire to prosecute an appeal, he must take affirmative steps to file a written notice of

appeal in the trial court within 30 days after the mandate of this Court issues.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 12, 2012
Do not publish